Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Examiner notes that all claim objections have been overcome by the amendment filed 02/04/2021. 
Allowable Subject Matter
Claims 1-5 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a method for preparing a graphene-copper calcium titanate CCTO based ceramic composite dielectric material, comprising: dissolving a titanium ion source, a copper ion source and a calcium ion source in respective solvents to obtain respective solutions, and mixing the solutions evenly to obtain a precursor collosol of the CCTO based ceramic; allowing the precursor collosol of the CCTO based ceramic to stand for aging, followed by adding a graphene oxide dispersion in a mass ratio of graphene to the CCTO based ceramic in a range of 1:3 to 1:100 to mix with the precursor collosol evenly, drying the resulting mixture to obtain dry precursor powders of the graphene-CCTO based ceramic, which are then ground into fine powders, followed by irradiating by a low-power laser having a power of lower than 50 W to obtain graphene-CCTO based ceramic composite 
The closest prior art is considered to be Ranau et al. (CN107954712 with reference to machine translation, hereinafter referred to as Ranau) in view of Yanwei et al. (CN109734437, hereinafter referred to as Yanwei). 
Ranau is directed to a low-loss, giant dielectric CCTO ceramic material and preparation method thereof (See Ranau at the Title). However, Ranau does not disclose irradiating by a low-power laser having a power lower than 50W to obtain a graphene-CCTO based ceramic composite powder and compacting and molding the graphene-CCTO based ceramic composite powders, followed by catalytic synthesis with a high-power laser having a power in the range of higher than 50W to obtain the graphene-CCTO based ceramic composite dielectric material. 
Yanwei is directed towards a method for preparing CCTO based ceramic materials (see Yanwei at [0006]). Yawei teaches laser sintering is performed to obtain a CCTO-based ceramic material with excellent performance. However, as detailed by Applicant’s Representative in the Remarks dated 02/04/2022 and  02/22/2022, Yanwei cannot be relied upon as prior art for teaching the features of claim 1 because the disclosure of Yanwei was made by the inventors of the present .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 02/04/2022 and 02/22/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMERON K MILLER/Examiner, Art Unit 1731